Page 1 of 154   Exhibit C
Page 2 of 154   Exhibit C
Page 3 of 154   Exhibit C
Page 4 of 154   Exhibit C
Page 5 of 154   Exhibit C
Page 6 of 154   Exhibit C
Page 7 of 154   Exhibit C
Page 8 of 154   Exhibit C
Page 9 of 154   Exhibit C
Page 10 of 154   Exhibit C
Page 11 of 154   Exhibit C
Page 12 of 154   Exhibit C
Page 13 of 154   Exhibit C
Page 14 of 154   Exhibit C
Page 15 of 154   Exhibit C
Page 16 of 154   Exhibit C
Page 17 of 154   Exhibit C
Page 18 of 154   Exhibit C
Page 19 of 154   Exhibit C
Page 20 of 154   Exhibit C
Page 21 of 154   Exhibit C
Page 22 of 154   Exhibit C
Page 23 of 154   Exhibit C
Page 24 of 154   Exhibit C
Page 25 of 154   Exhibit C
Page 26 of 154   Exhibit C
Page 27 of 154   Exhibit C
Page 28 of 154   Exhibit C
Page 29 of 154   Exhibit C
Page 30 of 154   Exhibit C
Page 31 of 154   Exhibit C
Page 32 of 154   Exhibit C
Page 33 of 154   Exhibit C
Page 34 of 154   Exhibit C
Page 35 of 154   Exhibit C
Page 36 of 154   Exhibit C
Page 37 of 154   Exhibit C
Page 38 of 154   Exhibit C
Page 39 of 154   Exhibit C
Page 40 of 154   Exhibit C
Page 41 of 154   Exhibit C
Page 42 of 154   Exhibit C
Page 43 of 154   Exhibit C
Page 44 of 154   Exhibit C
Page 45 of 154   Exhibit C
Page 46 of 154   Exhibit C
Page 47 of 154   Exhibit C
Page 48 of 154   Exhibit C
